Citation Nr: 1746907	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar calcaneal spur.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

3.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for bilateral pes planus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a combined 10 percent evaluation under the provisions of 38 C.F.R. § 3.324, based on having multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to initial compensable ratings for left and right knee patellofemoral syndrome, right foot plantar calcaneal spur, bilateral pes planus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that throughout the period on appeal, the Veteran's diastolic pressure has not been shown to be predominantly 100 or more and his systolic pressure has not been shown to be predominantly 160 or more.  Although his hypertension has required continuous medication for control, there is not a history of diastolic pressure predominantly 100 or more.

2.  The evidence shows that the Veteran's tinnitus began in service and has continued since service.

3.  A compensable rating has been assigned for a service-connected disability and there is no longer a basis for the assignment of a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities is denied as a matter of law.  38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran has submitted private treatment records pertaining to his hypertension and at the November 2016 hearing, he denied having received VA treatment for this condition.  Although the most recent VA examination pertaining to hypertension took place in 2010, the Veteran has not asserted, and the evidence does not indicate, that his condition has worsened since that time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition).  Consequently, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a compensable evaluation for his service-connected hypertension.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

By way of background, the Veteran claimed entitlement to service connection for hypertension in December 2009, and in the September 2010 rating decision, the RO granted a noncompensable rating effective December 30, 2009.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation is not warranted for hypertension.  In short, although the Veteran's hypertension has been controlled by medication throughout the period on appeal, there is not a history of diastolic pressure predominantly 100 or more and blood pressure readings have not shown diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

Historically, the service treatment records indicate that over the course of the Veteran's 20 years of active duty, there were only two documented instances where his diastolic blood pressure exceeded 100.  In October 1984, a service treatment record revealed a blood pressure reading of 142/104.   An October 1987 service treatment record shows that the Veteran was seen in the emergency room for complaints of high blood pressure; at that time, his blood pressure was 170/120 and 140/90 and he additionally reported readings of 154/110, 160/108, and 170/100.  The vast majority of the blood pressure readings, however, taken both before and after these events, show diastolic blood pressure below 100.  Indeed, service treatment records dated from August and September 1980, March 1981, July 1982
January, July and September 1983, March, August and November 1985, February, March and April 1986, April, August and October 1987, April and May 1988, September 1989, February and September 1993, December 1994, October and November 1995, February, May, September and October 1996, March, August and November 1999, and March 2000 show diastolic blood pressure under 100.  Moreover, a September 1989 service treatment record shows that although he had been placed on medication for two months beginning in 1987, his physician had discontinued that medication.

Following service, the evidence shows that the Veteran's diastolic blood pressure also remained below 100 even during periods where the Veteran stopped taking his medication.  Private treatment records show that in August 2004, his blood pressure was 122/80.  In May 2006, although the doctor noted that his blood pressure had increased in the last few years because he had been off his medication for one year, his blood pressure was still only 134/90.  Another May 2006 private treatment record shows blood pressure of 136/70 and in June 2007 it was 124/84.  A January 2008 private treatment record shows blood pressure of 142/80 and another from the same date shows 140/80 and indicates that the Veteran was not taking his medication.  A December 2008 record shows 124/78 and 128/90 and by October 2009, it is 130/80.

During the period on appeal, the Veteran's diastolic blood pressure similarly remained below 100.  Private treatment records from December 2009 to February 2010 show blood pressure of 122/70, 130/90, 122/82, and 122/74.  At the August 2010 VA examination, the Veteran reported that although his blood pressure was recently 148/98, it was normally around 130/80.  He took 50 mg of Hydrochlorothiazide with good response.  Blood pressure taken at the examination was 162/90, 154/93, and 150/92.  Thereafter, private treatment records from November 2012 through October 2016 show the following: 120/72, 118/76, 126/82, 120/84, 122/80, 128/82, 138/84, 120/80, 122/80, 113/74, 140/83, 118/80, and 118/80.  At the November 2016 hearing, the Veteran reported that he was taking Ziac, an antihypertensive drug which includes Hydrochlorothiazide.  The October 2016 private treatment record indicates that he started Ziac in August 2016.

In sum, therefore, the evidence shows that during the period on appeal, the Veteran's diastolic blood pressure has been consistently below 100.  Similarly, with the exception of one reading at the August 2010 VA examination, his systolic blood pressure has remained below 160.  Although his hypertension has required medication for control, both the service treatment records and the post-service treatment records predating the period on appeal show that his diastolic blood pressure has generally remained below 100 even during periods where it was noted that he has not taking his medication.

Based on the foregoing, the claim must be denied.  To the extent the Veteran contends that his blood pressure readings would be higher were he not taking medication, the Board finds that this is not a basis for an increased evaluation as the plain language of Diagnostic Code 7101 contemplates the effects of medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 271, 273 (2016).  Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.

Tinnitus

Initially, the Board notes that even though the Veteran has not explicitly appealed and perfected the issue of entitlement to service connection for tinnitus, the evidence discussed below has raised the issue as part of his increased rating claim for bilateral hearing loss, and, as indicated above, the Board has taken jurisdiction over this issue.  For reasons described below, the evidence shows that entitlement to service connection for tinnitus is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The Veteran has reported ringing in his ears and the Board finds his reports both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The evidence also shows that tinnitus began during service.  Service treatment records dated from September 1980 and July 1999 show complaints of tinnitus.  Thus, the question is one of nexus.

At the November 2016 hearing, the Veteran reported that he first experienced ringing in his ears during service and that he has continued to experience ringing in his ears until the present.  Here, again, the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles, 16 Vet. App. 374 (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Veteran's reports are supported by the service treatment records and the Board therefore finds credible the assertion that the ringing in his ears began during service and continued until the present.

Accordingly, the Board concludes that the evidence tends to show that tinnitus first manifested itself during service.  There is also competent and probative lay evidence of continued symptomatology since service.  Thus, the Board finds that, service connection for tinnitus is warranted in accordance with 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107.

The Board additionally notes that because this issue has been raised in connection with the December 2009 claim that gave rise to the other issues on appeal, but because entitlement arose before the date of claim, the effective date of the award of service connection should also be December 30, 2009.  See 38 C.F.R. § 3.400 (2016).

Evaluation under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities that are of such character as to clearly interfere with normal employability, but are not found to be of compensable degree under the VA's Rating Schedule, the rating agency is authorized to apply a 10 percent evaluation, but not in combination with any other rating.  38 C.F.R. § 3.324.

In this case, this decision establishes a compensable rating for the Veteran's tinnitus throughout the appeal period.  The evaluation for recurrent tinnitus is a 10 percent rating, 38 C.F.R. § 4.87, Diagnostic Code 6260, and as noted above the effective date of the award is the same as the other issues on appeal and as such, the award spans the entire period on appeal.

Therefore, the Veteran may not be awarded a separate 10 percent disability evaluation for multiple noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  This claim is rendered moot by the award provided and the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a combined 10 percent evaluation under the provisions of 38 C.F.R. § 3.324, based on having multiple, noncompensable service-connected disabilities is denied.





REMAND

Regarding hearing loss, the most recent VA audiological examination took place in August 2010 but in November 2016, the Veteran submitted the results of audiological testing conducted the previous month through a private medical provider.  Puretone threshold testing between 500 and 4000 Hertz ranged from 30 to 50 decibels in the right ear and 25 to 60 decibels in the left, representing an increase compared to the August 2010 VA examination which showed a maximum of 40 decibels bilaterally.  However, it does not appear that the person conducting the test was a state-licensed audiologist as the only credential listed appeared to be a Bachelor of Science degree.  See 38 C.F.R. § 4.85(a).  Moreover, speech recognition was not conducted by using the Maryland CNC examination.  Id.  Hence, although the examination did not fully comply with pertinent regulations, it does suggest that the Veteran's hearing loss may have worsened since the August 2010 VA examination.  As such, a new examination should be obtained.   Palczewski, 21 Vet. App. at 182.

As to the knees, a VA examination was obtained in August 2010, however, recently, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the August 2010 examination did not fully address all of these factors identified above, and so a new examination is required.

As to the claim involving right foot calcaneal spur, the most recent VA examination took place in August 2010.  Since that time, the Veteran has continued to seek treatment for this disorder and at the November 2016 hearing reported that it had increased in severity.  A such, the Board finds that a new VA examination is warranted.  Palczewski, 21 Vet. App. at 182.  Since an examination of the right foot will overlap with the Veteran's pes planus, and considering that the most recent VA examination for pes planus also took place in August 2010, a VA examination of the Veteran's bilateral pes planus should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him identify all VA and private treatment he has received for his hearing loss, knees, and feet since the last treatment records were obtained. Any identified VA records should be added to the file, and appropriate authorization to obtain any private treatment records should be sought and attempts made to obtain any identified private treatment records.

2. The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

3.  The Veteran should also be afforded VA examinations to evaluate the current severity of his left and right patellofemoral knee syndrome, right foot calcaneal spur, and bilateral pes planus.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and feet.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The rationale for all opinions expressed must be provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


